FILED
                            NOT FOR PUBLICATION                            MAR 12 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50073

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00059-LAB-1

  v.
                                                 MEMORANDUM*
MIGUEL ALVAREZ-ADAME,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 18, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Miguel Alvarez-Adame appeals pro se from the district court’s order

denying his pro se motion for a sentence reduction under 18 U.S.C. § 3582(c). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarez-Adame contends that his sentence was still pending on appeal when

United States Sentencing Guidelines Amendment 754 became effective and the

district court therefore erred when it held that it did not have the authority to

reduce his sentence under 18 U.S.C. § 3582(c) because Amendment 754 does not

apply retroactively. We review de novo whether a district court has the authority

to reduce a sentence under 18 U.S.C. § 3582. United States v. Leniear, 574 F.3d
668, 672 (9th Cir. 2009).

      The district court did not err. Substantive amendments to the Guidelines that

occur after sentencing may not be applied retroactively to reduce a sentence under

§ 3582(c) unless the Sentencing Commission has made the amendments

retroactive. Freeman v. United States, 131 S. Ct. 2685, 2690-91 (2011) (plurality

opinion); Dillon v. United States, 130 S. Ct. 2683, 2690-91 (2010); see also United

States v. Diaz-Cardenas, 351 F.3d 404, 409 (9th Cir. 2003) (holding that

substantive amendments to the Guidelines that occur between the date of

sentencing and the resolution of an appeal have no retroactive effect unless the

Sentencing Commission designates them as retroactive). The Sentencing

Commission makes an amendment retroactive by referencing the amendment in the

policy statement contained in U.S.S.G. § 1B1.10. Diaz-Cardenas, 351 F.3d at 409.

Amendment 754 became effective on November 1, 2011, after Alvarez-Adame


                                            2
was re-sentenced, and the Sentencing Commission has not made the amendment

retroactive. See United States Sentencing Commission, Guidelines Manual,

Appendix C–Vol III, Amendment 754 at 406; U.S.S.G. § 1B1.10(a), (c).

Accordingly, the district court correctly determined that it did not have the

authority to reduce Alavarez-Adame’s sentence.

      AFFIRMED.




                                          3